People v Osorio (2020 NY Slip Op 03034)





People v Osorio


2020 NY Slip Op 03034


Decided on May 27, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2004-03772
 (Ind. No. 2319/01)

[*1]The People of the State of New York, respondent,
vMarvin Osorio, appellant.


Marvin Osorio, Wallkill, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Sarah S. Rabinowitz of counsel; Daniel Bresnahan on the memorandum), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 4, 2008 (People v Osorio, 49 AD3d 562), affirming a judgment of the Supreme Court, Nassau County, rendered April 23, 2004.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LEVENTHAL, J.P., MILLER, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court